COURT OF APPEALS OF VIRGINIA


Present:    Judges Baker, Coleman and Elder


COMMONWEALTH OF VIRGINIA
                                          MEMORANDUM OPINION * BY
v.          Record No. 0282-96-3           JUDGE LARRY G. ELDER
                                               JULY 15, 1996
DAVID WAYNE HALL


             FROM THE CIRCUIT COURT OF ROCKBRIDGE COUNTY
                     George E. Honts, III, Judge

            Kathleen B. Martin, Assistant Attorney
            General (James S. Gilmore, III, Attorney
            General, on brief), for appellant.

            Ross S. Haine, Assistant Public Defender, for
            appellee.



     The Commonwealth appeals the trial court's decision granting

David Wayne Hall's (the defendant's) pretrial motion to suppress.

 The Commonwealth contends that the trial court erred in finding

that the police obtained statements from the defendant in

violation of his Sixth Amendment right to counsel.     Because the

trial court did not err, we affirm its decision.

     The record reveals that after receiving an informant's tip

and finding stolen property in the defendant's residence, Officer

Gary B. Coleman of the Lexington Police Department arrested the

defendant on August 27, 1995, on a charge of receiving stolen

property.   Two days later, an attorney from the Public Defender's

Office was appointed to represent the defendant, and the
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
defendant was released from jail on bond.

     After his release from jail, the defendant moved to his

girlfriend's apartment in nearby Buena Vista.   On September 15,

1995, Lexington Police Officer Torben A. Pederson, Rockbridge

County Deputy Sheriff C. J. Blalock, and two Buena Vista police

officers executed a search warrant at the apartment.   During the

search of the house, police found a number of items known to be

stolen.
     After Deputy Blalock advised the defendant of his Miranda

rights, the defendant claimed that he received the items from

third parties and that he would assist the police in locating

those parties.   Officer Pederson and Deputy Blalock did not have

actual knowledge on September 15, 1995 that counsel had been

appointed for the defendant on the receiving stolen property

charge.   After further questioning at the sheriff's office, the

defendant gave an inculpatory statement.

     On September 20, 1995, Officer Coleman and Deputy Blalock

encountered the defendant near his residence.   Deputy Blalock

advised the defendant of his Miranda rights, and Officer Coleman
asked the defendant "directly, if he was represented by an

attorney."   The defendant stated that he did not have an attorney

but was thinking of hiring one.    Neither Officer Coleman nor

Deputy Blalock attempted to determine if the defendant was in

fact represented by an attorney.    The defendant accompanied the

officers in a police vehicle and indicated various locations in




                                  -2-
Lexington and Rockbridge County where he committed burglary and

larceny.   The police then arrested the defendant for the numerous

burglaries and larcenies committed around Lexington.

     After the defendant filed a motion to suppress his

inculpatory statements, the trial court found that the police

violated the defendant's Sixth Amendment rights.     The

Commonwealth appeals the trial court's ruling.

     In reviewing a ruling on a suppression motion, we consider

the evidence in the light most favorable to the prevailing party

below, in this case the defendant, and we will disturb the trial

court's decision only if it was plainly wrong.      Commonwealth v.

Grimstead, 12 Va. App. 1066, 1067, 407 S.E.2d 47, 48 (1991).     To

prevail on appeal, the Commonwealth carries the burden to show

that the granting of the defendant's motion constituted

reversible error.    Motley v. Commonwealth, 17 Va. App. 439,

440-41, 437 S.E.2d 232, 233 (1993).

     First, "[t]he invocation of the sixth amendment right to

counsel is charge specific and does not bar police initiated

interrogations with respect to charges unrelated to those for

which counsel has been employed."      Jackson v. Commonwealth, 14
Va. App. 414, 416, 417 S.E.2d 5, 7 (1992)(citing McNeil v.

Wisconsin, 501 U.S. 171 (1991)); Maine v. Moulton, 474 U.S. 159

(1985).    However, police initiated interrogations are barred with

respect to crimes that are so "inextricably intertwined" as to

foreclose isolating the right to counsel on one charge to other




                                 -3-
related charges.   See United States v. Kidd, 12 F.3d 30, 33 (4th

Cir. 1993)(stating that in order to fall within the related

offense exception, "the offense being investigated must derive

from the same factual predicate as the charged offense"), cert.

denied, __ U.S. __, 114 S. Ct. 1629 (1994); United States v.

Hines, 963 F.2d 255, 257 (9th Cir. 1992)(discussing the

application of the "inextricably intertwined" charges exception).

     In this case, we hold that the trial court did not err in

ruling that the two sets of charges were inextricably

intertwined.   The evidence supports the conclusion that all of

the charges arose from an "on-going criminal enterprise"

involving burglary, larceny, and the disposition of property

stolen in those cases.   The trial court cited five factors which

were critical to finding the inter-relationship between the two

sets of charges:
          1.   Officer Coleman knew from an informant
          before his first contact with the defendant
          that the defendant was selling numerous VCR's
          and other electronic equipment and that such
          items had been taken from private homes in
          Lexington.

          2.   The time lapse among these events was
          less than one month.

          3.   All the property involved in each charge
          was movable personal property and all of it
          came from private homes in the Rockbridge-
          Lexington area.

          4.   The defendant's explanation in each case
          was that he had acquired the property in
          question from a third party. The numerous
          "leads" he offered all resulted in nothing
          being development [sic] against the third


                                -4-
            party named or described.

            5.   Not only was all of the property part of
            an on-going criminal enterprise, all the
            police investigations and actions focused on
            that particular criminal enterprise, and,
            significantly, officers from Lexington and
            Rockbridge County worked together in the
            investigations.


We cannot say that the trial court erred in making these

findings.

     Even if the officers reasonably believed that the offenses

were unrelated when they interrogated the defendant on September

16 and 20, 1995, this does not mean that the defendant's rights

were not violated.   When adversarial proceedings were initiated

against the defendant for receiving stolen property and counsel

was appointed to represent him, his Sixth Amendment right to

counsel attached and precluded further police questioning about

any of the related offenses.    See Tipton v. Commonwealth, 18 Va.

App. 832, 835, 447 S.E.2d 539, 541 (1994).

     Second, it matters not that the officers lacked actual
knowledge that the defendant was represented by an attorney or

that the officers did not purposely deny the defendant his Sixth

Amendment right to counsel.    Arizona v. Roberson, 486 U.S. 675,

687 (1981)("we attach no significance to the fact that the

officer who conducted the second interrogation did not know that

the respondent had made a request for counsel").   "[S]ixth

amendment principles require that we impute the [Commonwealth's]

knowledge from one state actor to another."    Michigan v. Jackson,




                                 -5-
475 U.S. 625, 634 (1966).   Once the defendant requested and was

appointed an attorney by the trial court, all state actors were

deemed to possess knowledge of this fact.     See Roberson, 486 U.S.

at 687-88 (stating that police departments must establish

procedures enabling officers without actual knowledge to

determine if an accused has requested counsel).    It is of little

import that the defendant told the officers on September 20,

1995, that he did not have an attorney.   The defendant

misapprehended his Sixth Amendment rights and testified that he

assumed that the question related only to the forthcoming

burglary and larceny charges.   See Jackson, 475 U.S. at 636

(holding that once Sixth Amendment rights attach, and the accused

properly invokes these rights by retaining or requesting counsel,

subsequent waivers are deemed ineffective).

     Based on the foregoing, we affirm the trial court's

decision.

                                                           Affirmed.




                                -6-
Baker, J., concurring.



     Because the trial court found as a fact that the stolen

items discovered in defendant's possession on August 27, 1995

were items stolen in the burglaries, I would simply hold that the

evidence is sufficient to support the trial court's decision.




                               -7-